Citation Nr: 1210652	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 11, 2010, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1969. 

The increased rating matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  In that rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation, effective from February 8, 2007.  

The Veteran has appealed the assigned initial ratings.  The RO has granted the benefits sought on appeal in part as reflected by the staged ratings on the previous page.  However, the Veteran's appeal is not satisfied, as the Veteran has continued his appeal and the highest available schedular rating has not been assigned for his disability.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran provided testimony at a February 2010 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in August 2010. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The matter of entitlement to TDIU has been raised by the record.  The Veteran recently submitted a formal application for TDIU in January 2012.  Moreover, in a February 2010 private medical evaluation, the private psychologist opined that the Veteran was no longer able to work because of his PTSD disability. The United States Court of Appeals for Veterans Claims held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The issue of a TDIU is part and parcel of the claims for higher initial ratings for PTSD, and as a result, the Board assumes jurisdiction over the matter.  

The Board acknowledges the argument raised by the Veteran's Representative in his January 2012 informal brief, entitled Motion to Remand, that the Veteran was not provided with notice of an October 2011 rating decision that granted an increased disability rating from 50 to 70 percent, effective from January 10, 2010.   The Veteran's representative asserts it is potentially prejudicial to the Veteran if the Board were to proceed to issue a decision at this time without first providing the Veteran with an official notification of the October 2011 rating decision.  While this lack of notice is a procedural defect, it is harmless in this matter, especially since the Veteran was provided with an October 2011 supplemental statement of case (SSOC), in which the Appeals Management Center provided a detailed discussion for the rating increase to 70 percent as of January 10, 2010.  Moreover, the Board has received a November 2011 statement, in which the Veteran expressed, by a document signed by his representative, his desire for an expedited processing of his initial rating claim.  A remand to provide the Veteran with additional notice would contradict his expressed wishes and would only prolong or delay a final decision in this case.  


FINDINGS OF FACT

1.  For the period prior to February 16, 2011, the Veteran's disability due to PTSD was manifested by occupational and social impairment involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood. 

2.  Since February 16, 2011, the Veteran's disability due to PTSD has been manifested by symptomatology that equally approximates total occupational and social impairment as compared to the criteria for a 70 percent rating.  

3.  The evidence is in equipoise as to whether the Veteran has been unable to secure or maintain substantially gainful employment as a result of his disability due to PTSD, rated as 70 percent disabling, for the period from the date of his retirement on May 29, 2008, to February 15, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but not higher, for the period prior to February 16, 2011, are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a disability rating of 100 percent for the period since February 16, 2011, are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a TDIU are approximated for the period from May 29, 2008, to February 15, 2011.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds the evidence of record shows that the signs and symptoms of the Veteran's PTSD disability more closely approximate the criteria reflected by a 70 percent disability rating prior to February 16, 2011, and since then, more closely approximate the criteria associated with a 100 percent disability rating.  As evidence of record continues to reflect increases in symptomatology during the entire period under appeal, staged ratings are warranted as identified below. 

The Board further finds that the evidence is in equipoise as to whether the Veteran has been unable to secure or maintain substantially gainful employment as a result of his disability due to PTSD, rated as 70 percent disabling, for the period from the date of his retirement on May 29, 2008, to February 16, 2011. As a result, a TDIU for this period is granted.

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Veteran was provided VCAA notice as to what was required to substantiate a claim for service connection for PTSD in March 2007 and August 2007.  In December 2007, the RO granted entitlement to service connection for PTSD.  As a result, the Veteran's claim was not only substantiated, it was proven, and the purpose for VCAA notice had been fulfilled.  The Veteran's January 2008 notice of disagreement with the initial rating assigned for now-service-connected PTSD does not give rise to further notice requirements under the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal; consequently any claimed VCAA notice deficiency can be no more than harmless, nonprejudicial error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, in the RO has obtained the Veteran's service treatment records, and the relevant identified records of medical treatment, and has provided the Veteran VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent relevant VA examination, provided in October 2010, is well-supported by clinical findings and a full rationale. 

The RO has complied with the Board's August 2010 remand of this matter by obtaining updated treatment records, and providing the Veteran an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error). The October 2010 VA examination reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.

The Board acknowledges the Veteran's assertions in May 2011 that his disability due to PTSD has worsened as of February 16, 2011, which is after the time of his October 2010 VA examination.  February 16, 2011, is the date of his voluntary admission into inpatient psychiatric ward, and after his most recent VA psychiatric examination. The Board agrees that the hospital report reflects a worsening of his condition, and affording all benefit of the doubt in favor of the Veteran, find that as of the date of his February 16, 2011, hospital admission, the maximum schedular rating of 100 percent disability rating is warranted.  Given that the award of a total, 100 percent, disability rating satisfies the Veteran's appeal as of that date, no further VA examination is needed at this point. 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the matters pertaining to the proper initial rating for service-connected PTSD.

Because the Veteran's claim for a TDIU is granted in this decision, no further notice or development as to that claim is required.

Increased Rating for PTSD 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods based on the facts found, a practice known as "staged" ratings.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

Paraphrasing from the DSM-IV, GAF scale scores are explained in the following paragraphs.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

In this case, the Veteran seeks a higher initial evaluation for his psychiatric disability.  The record reflects that his disability has been assigned staged ratings of 50 percent disabling prior to January 11, 2010, and of 70 percent disabling since then.  As explained below, during the entire period prior to February 16, 2011, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder are consistent with the criteria reflected by a 70 percent disability rating, and since February 16, 2011, more closely approximate the criteria associated with a 100 percent disability rating.  Since evidence of record continues to reflect increases in symptomatology during the period under appeal, staged ratings are warranted as identified below.  See 38 C.F.R. § 4.1.

A review of the claims folder shows that the Veteran has been evaluated twice by VA in conjunction with his PTSD disability.  The record also contains his treatment private and VA mental health treatment records and reports. 

In July 2007, the Veteran first underwent a VA examination in conjunction with his claim for entitlement to service connection for PTSD.  That examination report shows that the Veteran first started receiving mental health treatment in May 2007 for social anxiety.  At the time of the examination, the Veteran complained of nightmares, flashbacks, social withdrawal, sense of foreshortened future, sleep impairment, irritability, impaired impulse control, and anxiety.  The Veteran reported incidents where he punched holes in the walls and related two incidents of excessive rage when he killed the family cat who had scratched his daughter's face and when he smashed an electrical toy with an ax.  The Veteran denied any legal problems.  It was noted that he was currently employed as a State Trooper, a position which he has been employed for the past 34 years without any promotions into leadership positions.  He described a loving relationship with his two daughters and wife, but he denied being close to any of them and he felt that his family role function was compromised because of his symptomatology.  The Veteran denied any suicide attempts, but he described an incident where he fired six handgun rounds into a mirror image of his face years ago.  The Veteran characterized his current psychosocial functioning as very poor.  

On mental status examination, the July 2007 VA examiner observed that the Veteran was tearful upon walking into the room, but he made good eye contract throughout the examination.  He was oriented and his hygiene was intact.  There was no evidence of thought process abnormalities, speech impairment, psychotic symptoms, or suicidal or homicidal ideations.  He had good short-term memory, but he had large stretches of absent memories from Vietnam.  He had occasional panic attacks, and his impulse control was moderately impaired.  The examiner diagnosed the Veteran with PTSD, chronic and severe, with associated depression and panic.  A GAF scaled score of 50 was assigned.  The examiner found that the Veteran's PTSD causes him significant psychosocial impairment and he has been unable to concentrate well enough to apply for promotions at work.   His family and social functioning with were very impaired.  The examiner concluded that the Veteran's PTSD disability resulted in deficiencies in most areas, including work, family relationships, judgment, concentration and mood.  

Reports from the Veteran's group sessions at the Worchester Vet Center dated in 2008 show that the Veteran was still currently employed as a State Trooper as of April 2008.  That treatment record shows that it was the Veteran's second time attending the group session and he described a nightly routine where he double checked the locks and motion sensory alarms before retiring to bed.  

A September 2008 private mental health evaluation report from J.L.K., Ph.D., a clinical psychologist, shows that the Veteran had been seeking private treatment for his PTSD since June 2007.  In the evaluation report, Dr. K. noted that the Veteran began noticing his mental health problems in April 2007 at a shooting range where he was re-qualifying for his service handgun.  The evaluation report shows that the Veteran complained of similar symptoms described in the previous VA examination report.  Dr. K. noted that the Veteran had an extremely marked restricted range of affect, and that his wife felt that the Veteran has never expressed his emotions.  He had persistent exaggerated startle response and was extremely hypervigilent for danger.  Dr. K. confirmed a diagnosis of PTSD, chronic and severe, and assigned him a GAF scaled score of 40.  Dr. K. opined that the Veteran's PTSD disability affected every aspect of his life and had put a constant strain on him marriage and family as well as impeded his advancement in his career.  Dr. K. concluded that the Veteran's symptoms were becoming increasingly debilitating and it was reaching the point where, in the words of Dr. K., the Veteran could not pursue and retain employment in a competitive environment.  Dr. K. observed that the Veteran's employment with the State Police accommodated his ability to work despite his symptoms, and outside that situation, work would not be manageable. 

A January 11, 2010, VA mental health treatment record shows that the Veteran underwent an hour long evaluation for the purpose of medication management.  It was noted that the Veteran complained of sleep impairment, depressed mood, anxiety with crowds, and impaired impulse control with episodes of road rage.  He described incidents where he sits with a loaded gun in the dark at night and an episode of impaired impulse control with his granddaughter.  There was no evidence of mania, psychosis or obstructive compulsive disorder.  He suffered from panic attacks that were triggered by particular stimuli, such as gunfire.  On mental status examination, the examining VA psychiatrist observed that the Veteran was open and cooperative on examination, but he often fought back tears of regret, remorse, and sadness.  His affect was constricted but his insight was good.  The Veteran's prescription medication was increased.  

Another private mental health evaluation report from Dr. K. dated in February 2010 shows that the Veteran retired from his employment with State Police.  Dr. K. described an increase in severity of the Veteran's PTSD disability since his retirement.  In particular, Dr. K. observed that the Veteran reported that when he awoke at night, he would go downstairs in his home and sit with his service revolver in the darkened house.  Reportedly, the Veteran did this because of a sense of danger which he cannot otherwise define, but he feels unable to stop.  He had become social withdrawn, except from his family and his two friends, who were also veterans and state troopers.  The Veteran described one episode of anger outburst towards his granddaughter where he yelled at her in rage for surprising him with a request to give her school friend a ride home.  Dr. K. also noted that the Veteran's PTSD disability had affected his marital relationship, but his wife was determined to stay married despite the instability in the house because of his symptomatology.  Dr. K. asserted that the Veteran's PTSD disability adversely affects every aspect of his life, and he concluded that the Veteran's symptomatology renders him unemployable.  Dr. K. specifically stated that "there is no possibility that he could obtain and retain gainful employment in a competitive work environment."  

The Veteran underwent his second VA psychiatric examination in February 2010 to evaluate the severity of his PTSD disability.  In the examination report, the examiner noted that the Veteran applied for the PTSD inpatient program at the VA Medical Center in Northampton.  Reportedly, his current outpatient treatment kept him from becoming violent, but it had not been successful in containing his extreme mood swings from rage to depression.  The examiner observed that the Veteran's symptoms appeared to all be related to his PTSD, and his symptoms had been continuous and severe.  The Veteran reported that he has been married for forty years.  The Veteran described his wife as remarkably tolerant and understanding of his PTSD problems although he has difficulty containing his anger over small things and his rage has affect his relationship with his granddaughter.  

On mental status examination, the February 2010 VA examiner observed that the Veteran had tense psychomotor activity, blunted affect, anxious and dysphonic mood, and attention impairment.  He was oriented and appropriately dressed, and there was no evidence of impairment of speech or thought process.  His thought content was preoccupied with one or two topics.  He denied any delusion or hallucinations.  The Veteran denied any current suicidal intent, but he described an incident where he put a loaded gun in his mouth earlier that month.  The examiner also noted that the Veteran had incidents of inappropriate behavior because of his fear and hypervigilence that caused him to stay up in the night with a loaded revolver for protection.  He reported obsessive and ritualistic behavior with double checking the locks on the windows and doors in his house.  He experienced panic attacks approximately once a month, when he felt physically threatened and helpless. There was evidence of recent memory impairment.  The examiner gave the Veteran a diagnosis of PTSD, chronic, and assigned him a GAF scaled score of 43.  The examiner opined that the Veteran's PTSD disability did not result in total social and occupational impairment, but did result in deficiencies in the areas of judgment, family relations, work, and mood. 

On February 16, 2011, the Veteran was voluntarily admitted into an inpatient PTSD program.  The hospital discharge summary report shows that he had a diagnosis of PTSD, chronic; depressive disorder, recurrent, moderate; and panic disorder with agoraphobia.  His psychiatric disorders were related to his enduring combat residuals and the ongoing war in Afghanistan.  He was assigned a GAF score of 35.  His plan included hospitalization, but the report shows that the Veteran was irregularly discharged later that evening because he "could not handle it here for an overnight stay."  Since the Veteran's admission was voluntary, he was allowed to leave.  The Veteran stated that he would seek follow-up care with his outpatient mental health provider.  Subsequent VA treatment records show that the Veteran continued to receive treatment for his chronic PTSD. 

The record also contains the Veteran's testimony, and various statements from the Veteran and his family and friends, that show the Veteran's PTSD symptomatology had affected his social and occupational functioning. 

Having reviewed the evidence discussed above, the Board finds that the record shows that the Veteran's psychiatric disability increased as of the date of his voluntary inpatient hospitalization on February 16, 2011.  The evidence of record shows that from February 8, 2007 to February 15, 2011, the Veteran's symptomatology remained essentially consistent with a 70 parent disability rating for that period; but since February 16, 2011, it more closely approximates the criteria associated with a 100 percent disability rating. 

The record shows that for the period prior to February 16, 2011, the nature and extent of the Veteran's symptomatology best approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Collectively, the aforementioned medical evidence from that period reflects that the Veteran's psychiatric disability was manifested by nightmares, flashbacks, social withdrawal, sense of foreshortened future, sleep impairment, irritability, impaired impulse control, anxiety, impaired mood and affect, memory and concentration problems, and obsessive rituals.  He had denied suicidal intent, but reportedly, he placed a loaded gun in his mouth in February 2010 to see how it would "feel."  The Veteran had been consistently assigned a GAF scaled score between 40 and 50, which is indicative of serious symptoms leading to major impairment in several areas.  

Moreover, both the July 2007 and February 2010 VA examiner concluded that the Veteran's PTSD disability results in deficiencies most areas, including in the areas of judgment, familial relations, work, concentration (and, in the Board's view, therefore thinking) and mood. These symptoms are directly consistent with a 70 percent evaluation, and a 70 percent evaluation is warranted for the entire period prior to February 16, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Prior to February 16, 2011, there were no symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran was found to be generally oriented, sufficiently groomed, able to care for himself, and familiar with his family members and circumstances.  Accordingly, the next higher rating of 100 percent is not warranted for this period.

The Veteran's disability picture, however, worsened as of the date of his February 16, 2011, voluntary inpatient hospitalization for his PTSD.  The Board finds that as February 16, 2011, the evidence of record approximates the criteria for an increased evaluation of 100 percent.  Although there is no evidence of gross impairment in thought processes, persistent delusions or hallucinations, or disorientation, there is evidence that the Veteran's symptomatology totally impacts his occupation and social functioning.  The fact that a VA hospital accepted the Veteran for in-patient psychiatric care reflects that in some sense he was not seen as sufficiently stable to care for himself and was in need of treatment in order to improve this area of his life.  Although the Veteran left the inpatient treatment and was therefore irregularly discharged from hospitalization, the fact of acceptance for such treatment is in the undersigned's view a sign of likely total occupational and social impairment as of that time.  As of the date of desire to seek voluntary inpatient treatment, the Veteran was assigned a GAF scaled score of 35, which shows an increase in his symptomatology above what is rated for an earlier point in time as 70 percent disabling.  The record also shows that the Veteran reported that his symptomatology, including his anger management problems and impaired impulse control, had increased as of February 2011; his assertions appear credible in this regard, and are consistent with the treatment records.  The record clearly reflects that the Veteran has a difficult relationship with his children and two friends.  While he has been married for over forty years to his wife, he reports that his continuous marriage is due to his wife's tolerance and understanding of his PTSD problems.  

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  In this case, there is a question as to whether the Veteran's PTSD symptoms warrant a 70 or 100 percent rating under diagnostic code 9411 since February 16, 2011.  Here, the Board finds that for the period from February 16, 2011, forward, the rating criteria for a 70 percent rating are not adequate to describe the severity of the Veteran's disability, while the listed symptoms for a rating of 100 percent are greater than what is reflected in the record.  As a result, the evidence is in equipoise, by reason of his symptoms being approximately equally between the criteria for a rating of 70 percent and 100 percent.  Resolving all reasonable doubt in favor of the Veteran, the Board therefore finds that the clinical signs and manifestations of the Veteran's symptoms equally approximate the criteria for a 100 percent disability rating as of February 16, 2011, as compared to the rating criteria for a 70 percent rating.  

In summary, for the period prior to February 16, 2011, the Veteran's symptomatology is consistent with a 70 percent disability rating, but not higher, and since that date, his disability equally approximates the criteria associated with a 100 percent disability rating.  Therefore, a rating of 70 percent is warranted for the period prior to February 16, 2011, and a rating of 100 percent is warranted from February 16, 2011, forward.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Therefore, as applied to the ratings in effect at the time this appeal was received by the Board, for the period from February 8, 2007, to January 10, 2010, a higher initial rating of 70 percent for PTSD is granted; for the period from January 11, 2010, to February 15, 2011, a rating in excess of 70 percent for PTSD is denied; and
for the period from February 16, 2011, forward, a rating of 100 percent for PTSD is granted. 

To the extent the Veteran was unable to secure and maintain a substantially gainful occupation from May 29, 2008, to February 15, 2011, notwithstanding that the criteria for a 100 percent rating for PTSD were not met or approximated for that period, the matter of a TDIU is adjudication directly below.

TDIU Claim 

As noted in the Introduction, the matter of TDIU due to the Veteran's PTSD disability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the Board has seen fit to award a 100 percent, total, disability rating as of February 16, 2011, the matter of TDIU from that date is moot.  The Board must still address whether the evidence of record supports an award of TDIU at any point during the period prior to February 16, 2011.   

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Since the Veteran is in receipt of a 70 percent schedular initial rating for PTSD, a 10 percent schedular rating for diabetes mellitus, a 10 percent schedular rating for tinnitus, and a noncompensable rating for bilateral sensorineural hearing loss, for a combined total schedular rating of 80 the period from February 2007 to February 16, 2011, the schedular criteria for a TDIU are met for that entire period.  

The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at any point during the period prior to February 16, 2011.  Id. 

Here, the evidence of record shows that the Veteran retired from his employment as a state trooper in May 29, 2008.  See January 2012 application for compensation based on unemployability, VA Form 21-8940.  It appears clear from the record that in the year prior to his retirement, the Veteran began having difficulty at work because of his PTSD disability.  In April 2007, the Veteran went to the firing range to re-qualify for use of a firearm, and it appears that he had difficulty performing because the sound of gun shots triggered his PTSD symptomatology.  In his September 2008 private medical statement, Dr. K. opined that the Veteran could not "pursue and retain employment in a competitive environment" outside his employment with the State Police.  Dr. K. observed that the Veteran's employment with the State Police accommodates his ability to work despite his symptoms.  In a statement more than two years after the Veteran's retirement, Dr. K. concluded that the Veteran's PTSD disability renders him unemployable.  See February 2010 private medical statement.  Dr. K. specifically stated that "there is no possibility that he could obtain and retain gainful employment in a competitive work environment" because of his PTSD symptomatology.  See Id. 

The evidence of record indicates that as of the date of his retirement from the State Police, the Veteran became unemployable because of PTSD disability.  Although the Veteran was able to work up until his retirement, it appears that he was only able to do so as long as he was employed in his position with the State Police, where his PTSD symptomatology could be accommodated.  Once his employment with the State Police ended, the Veteran was no longer able to obtain and retain substantially gainful employment according to Dr. K. 

Moreover, throughout the entire period the Veteran's PTSD has been characterized as severe, and he has been assigned a GAF scaled scores between 50 and 40, which are indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  Such GAF scores are compatible with findings of unemployability. 

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected PTSD, for the period since his retirement in May 29, 2008 to February 15, 2011.  Accordingly, entitlement to a TDIU for this period is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).




(CONTINUED ON NEXT PAGE)


ORDER

For the period from February 8, 2007, to January 10, 2010, a higher initial rating of 70 percent for PTSD is granted.

For the period from January 11, 2010, to February 15, 2011, a rating in excess of 70 percent for PTSD is denied.

For the period from May 29, 2008, to February 15, 2011, a TDIU is granted.

For the period from February 16, 2011, forward, a rating of 100 percent for PTSD is granted. 




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


